Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-X is/are rejected under 35 U.S.C. 103 as being unpatentable over Kii et al (US 6,667,106).
Regarding claim 1, Kii teaches a gel electrolyte composition comprising a gel electrolyte composition (col 1, lines 20-30). Figure 1 shows a lithium secondary battery having a positive electrode 1 and a negative electrode 3 with an electrolyte 6 therebetween which includes a gel electrolyte (col 7, line 60- col 8, line 25). Kii teaches that a gel electrolyte composition, when used as a solid electrolyte in a battery, permits good adhesion with the surface of the electrode even if the surface is not flat, by being transformed into a sol, closely laid along the surface of the electrode and then gelled. 
Kii does not explicitly teach the method as claimed, however, it would have been obvious to one of ordinary skill in the art to recognize that as the gel electrolyte is solated and then gelled again, an increased hardening would occur and as the position between the electrodes is the same as instantly claimed, an ordinarily skilled artisan would expect a similar reaction as claimed without undue experimentation and with a reasonable expectation of success.
Regarding claim 2, Kii teaches that the electrode surface is not flat (col 7, lines 9-15). 
Kii does not explicitly teach porosity of the electrode surface.
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that a porous surface is not flat and is also well known in the art and an ordinarily skilled artisan would have easily recognized utilizing a porous surface as the non flat surface of Kii without undue experimentation and with a reasonable expectation of success.
Regarding claim 3, Kii teaches the positive electrode is formed by mixing a positive electrode active substance and a conductive substance. The positive electrode 4 is in contact with the electrolyte 6 as in figure 1 (col 8, lines 5-25).
Regarding claim 4, Kii teaches the positive electrode is formed by mixing a positive electrode active substance and a conductive substance. The positive electrode 4 is in contact with the electrolyte 6 as in figure 1 (col 8, lines 5-25). The gel electrolyte is taught to be in contact with the electrode surface (col 2, lines 15-20).

However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the gel electrolyte in the active material coating of the electrode as they are taught to be in close contact with each other and an ordinarily skilled artisan would have recognized utilizing the gel electrolyte in the coating as an alternative to coating the gel electrolyte on the electrode surface without undue experimentation and with a reasonable expectation of success.
Regarding claim 5, Kii teaches the method as discussed above.
Kii does not explicitly teach a sealing step as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to seal the layers as claimed as it would have been obvious to try without undue experimentation and with a reasonable expectation of success. 
Regarding claim 6, Kii teaches that a gel electrolyte composition, when used as a solid electrolyte in a battery, permits good adhesion with the surface of the electrode even if the surface is not flat, by being transformed into a sol, closely laid along the surface of the electrode and then gelled. By the subsequent irreversible gelation, a stable shape and good contact can be maintained (col 7, lines 9-15). 
Regarding claim 7, Figure 1 shows a lithium secondary battery having a positive electrode 1 and a negative electrode 3 with an electrolyte 6 therebetween which includes a gel electrolyte. The article is molded under pressure (col 7, line 60- col 8, line 25).
Regarding claim 8, Kii teaches a lithium secondary battery (col 7, line 60- col 8, line 25).
Regarding claim 9, Kii teaches the positive electrode is formed by mixing a positive electrode active substance and a conductive substance. The positive electrode 4 is in contact with the electrolyte 6 as in figure 1 (col 8, lines 5-25).
Regarding claims 10-12, Kii teaches the method as discussed above.
Kii does not explicitly teach a sealing step as claimed. 
However, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to seal the layers as claimed as it would have been obvious to try without undue experimentation and with a reasonable expectation of success. 
Regarding claims 13-17, Figure 1 shows a lithium secondary battery having a positive electrode 1 and a negative electrode 3 with an electrolyte 6 therebetween which includes a gel electrolyte. The article is molded under pressure (col 7, line 60- col 8, line 25).
Regarding claims 18-20, Kii teaches a lithium secondary battery (col 7, line 60- col 8, line 25).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        November 3, 2021